Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                              CASE NO.

  JUAN JOSE ORTIZ SERNA,

         Plaintiff,

  vs.

  JEFF ALBERT ROOFING, INC.,
  a Florida corporation, and
  JEFF ALBERT, individually,

        Defendants.
  __________________________/

                                         COMPLAINT

         COMES NOW, the Plaintiff, JUAN JOSE ORTIZ SERNA, by and through his undersigned

  attorneys, and hereby sues the Defendants, JEFF ALBERT ROOFING, INC., a Florida corporation,

  and JEFF ALBERT, individually, and alleges:

         1.      This is an action for damages under the Fair Labor Standards Act, 29 U.S.C. §§ 201,

  et seq. (“FLSA”), the Florida Constitution, Article 24, Section 10 as implemented by the Florida

  Minimum Wage Act, Fla. Stat. § 448.110 (“FMWA”), and the Internal Revenue Code’s prohibition

  on willful filing of fraudulent tax information forms, 26 U.S.C. § 7434.

                                              PARTIES

         2.      Plaintiff, JUAN JOSE ORTIZ SERNA (hereinafter “Plaintiff”), brings an action for

  minimum wage and overtime violations and for fraudulent filing of tax information forms. Plaintiff

  is, and was at all times material hereto, a resident of Palm Beach County, Florida. Plaintiff was an



                                             Page 1 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 10



  employee of Defendant, JEFF ALBERT ROOFING, INC., from approximately 2015 to 2019.

  Plaintiff performed nonexempt duties and related activities in Palm Beach County, Florida.

          3.      Defendant, JEFF ALBERT ROOFING, INC. (hereinafter “JA Roofing” and/or

  Defendant), is an employer and a Florida corporation authorized to transact business in the State of

  Florida and further, was conducting business in Palm Beach County, Florida.

          4.      Defendant, JEFF ALBERT (hereinafter “Albert” and/or Defendant), is sui juris and

  a resident of the State of Florida.

          5.      At all times material hereto, Albert owned, managed and/or operated JA Roofing and

  regularly exercised the authority to hire and fire employees, determine the work schedules of

  employees, set the rate of pay of employees, and/or control the finances and operations of JA

  Roofing. By virtue of such control and authority, Albert is an employer as such term is defined by

  the FLSA, 29 U.S.C. §§ 201, et seq.

          6.      At all times, Defendants operated a construction business and bought goods for

  commerce to complete its projects that were moved in from or produced in other states and countries.

  The Defendants’ business activities involve those to which the Fair Labor Standards Act applies.

  Defendants’ business and the Plaintiff’s work for the Defendants affected interstate commerce for

  the relevant time period. Plaintiff’s work for the Defendants affected interstate commerce for the

  relevant time period because the materials and goods that Plaintiff used on a constant and/or

  continual basis and/or that were supplied to him by the Defendants to use on the job moved through

  interstate commerce prior to and/or subsequent to Plaintiff’s use of the same. The Plaintiff’s work

  for the Defendants was actually in and/or so closely related to the movement of commerce while he

  worked for the Defendants that the Fair Labor Standards Act applies to Plaintiff’s work for the

  Defendants.

                                             Page 2 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 10



         7.      Additionally, Defendants regularly employed two or more employees for the relevant

  time period who handled goods or materials that traveled through interstate commerce or used

  instrumentalities of interstate commerce, thus, making Defendants’ business an enterprise covered

  under the Fair Labor Standards Act.

         8.      Upon information and belief, JA Roofing had gross sales or had done business in

  excess of $500,000 annually for the years 2015, 2016, 2017, and 2018.

         9.      Upon information and belief, JA Roofing’s gross sales or business is expected to

  exceed $250,000 for the first six months of the year 2019 and is expected to exceed $500,000 for the

  year 2019.

                                           JURISDICTION

         10.     The acts and transactions herein alleged took place in Palm Beach County, Florida.

         11.     Jurisdiction is conferred on this Court under 28 U.S.C. § 331, this action arising under

  the laws of the United States; 28 U.S.C. § 1337, this action arising under Acts of Congress regulating

  commerce; 26 U.S.C. § 7434(a), this being an action for Defendants’ willful filing of fraudulent tax

  information forms; by 29 U.S.C. § 216(b), this action arising under the FLSA; and by 28 U.S.C.

  § 1367, providing supplemental jurisdiction over the state statutory and common law claims.

         12.     This Court has supplemental jurisdiction over the claims arising under state law

  because these claims are so related to the federal claims that they form part of the same case or

  controversy.

         13.     Venue is proper under 28 U.S.C. § 1391(b) and (c) because Defendants’ principal

  place of business is in Palm Beach County, Florida.




                                              Page 3 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 10



                                    FACTUAL ALLEGATIONS

          14.    Plaintiff worked as a roofing construction worker for JA Roofing between 2015 and

  2019. Although he worked more than 40 hours in many workweeks, Plaintiff was always paid on

  a daily basis ranging from $110 to $130 per day, regardless of the number of hours worked and was

  never compensated at one and one-half his regular wage rate or any other premium rate for the time

  he was employed in excess of 40 hours in a given workweek.

          15.    From the beginning of his employment with JA Roofing until late October 2018,

  Plaintiff was paid part of his weekly “daily” wages via check and the remaining portion of his weekly

  wages in cash and off the books. Plaintiff’s printed weekly pay stubs would reflect a number of

  “hours” as worked for the week, but in actuality, it only showed approximately half of the hours

  worked by Plaintiff during the designated week, while the remaining hours worked were kept off the

  books with no paystub or any form of documentation. The purpose of the foregoing activities of JA

  Roofing was to conceal that Plaintiff was working overtime hours. According to Plaintiff’s paystubs,

  his “hourly” rate was $13.00 in 2016; $13.75 in 2017; and $16.25 in 2018 and 2019.

          16.    Between the period of approximately July 15, 2016 through approximately

  October 31, 2018, Plaintiff worked an average of 50 hours a week for JA Roofing but was not paid

  the full extra one and one-half time rate for any hours worked over 40 hours in a week as required

  by the Fair Labor Standards Act. Plaintiff, therefore, claims the one and one-half-time overtime rate

  for each hour worked above 40 in a week. On or amount November 1, 2018, Plaintiff began working

  less than 40 hours per week, and JA Roofing began to pay all of Plaintiff’s earned wages via check

  only.




                                             Page 4 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 10



          17.     In developing the Defendants’ scheme to avoid taxes and under report hours worked

  by Plaintiff and failing to pay Plaintiff wages equal to at least his hourly wage and at one and

  one-half his regular rate for overtime hours as described in Paragraphs 14 through 16, Defendants

  showed reckless disregard as to whether these practices were prohibited by the FLSA. Although

  Defendants were aware that it was subject to the provisions of the FLSA, Defendants failed to

  adequately inquire or ascertain as to whether they were obligated to pay the Plaintiff at one and

  one-half his regular rate for work in excess of 40 hours in a workweek.

          18.     Throughout Plaintiff’s employment with Defendants, JA Roofing willfully filed

  fraudulent tax information forms regarding Plaintiff’s annual earnings on JA Roofing’s operations.

  Rather than issuing Plaintiff accurate W-2 forms reporting his annual earnings while working for

  Defendants, JA Roofing reported solely the wages paid in check while omitting those wages paid

  in cash to Plaintiff as part of a scheme to decrease its tax liability under the Federal Insurance

  Contributions Act and the Federal Unemployment Tax Act, as well as to avoid paying or reduce JA

  Roofing’s workers’ compensation premiums.

          19.     For payroll and tax purposes, JA Roofing concealed for over three years Plaintiff’s

  actual wages by issuing incorrect W-2 Forms with respect to Plaintiff’s earnings. Defendants

  knowingly, intentionally, and willfully filed the W-2 form corresponding to Plaintiff without

  accurately reporting Plaintiff’s actual annual earnings as part of an effort to limit its liability for taxes

  under the Federal Insurance and Contributions Act, 26 U.S.C. § 3101, et seq., and the Federal

  Unemployment Tax Act, 26 U.S.C. §§ 3301, et seq., as well as to avoid paying or reduce JA

  Roofing’s workers’ compensation premiums. JA Roofing filed Plaintiff’s W-2 form knowing and

  intending that these fraudulent filings would deprive the Plaintiff of social security and

  unemployment compensation benefits to which he was entitled.

                                                 Page 5 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 10



            20.   As a result of JA Roofing’s fraudulent filing of Plaintiff’s W-2 forms and failure to

  provide Plaintiff with an accurate W-2 form during each year of Plaintiff’s employment with JA

  Roofing, Plaintiff has suffered damages, including the denial of social security earnings credits and

  unemployment compensation benefits to which he is entitled.

            21.   Plaintiff suffered physical, emotional, and financial harm as a result of the above

  numerated acts and omissions of Defendants.

            22.   In or around January 13, 2019, Plaintiff quit his employment with JA Roofing.

                  COUNT I: PLAINTIFF’S CLAIM FOR FLSA VIOLATIONS

            23.   Plaintiff reallege and reavers the allegations set forth in Paragraphs 1 through 22 as

  if fully restated herein.

            24.   This count sets forth a claim for damages by the Plaintiff for JA Roofing’s failure to

  pay minimum and overtime wages as required by the FLSA, 29 U.S.C. §§ 206 and 207(a).

            25.   JA Roofing violated the rights of the Plaintiff by employing him for workweeks

  longer than 40 hours without compensating him for his employment in excess of 40 hours during the

  workweek at rates not less than one and one-half times the regular rate at which he was employed.

            26.   The overtime violations set out in Paragraphs 24 and 25 resulted from JA Roofing’s

  failure to pay Plaintiff for every hour worked during each workweek as stated in Paragraphs 14, 15,

  and 16.

            27.   JA Roofing’s violations of the FLSA were willful within the meaning of the

  Portal-to-Portal Act, 29 U.S.C. § 255(a), as set out in Paragraph 17.

            28.   As a consequence of JA Roofing’s violations of the FLSA as set out in this count, the

  Plaintiff is entitled to recover the amount of overtime wages due to him, plus an additional equal

  amount in liquidated damages, in accordance with Section 16(b) of the Act, 29 U.S.C. § 216(b).

                                              Page 6 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 10



          WHEREFORE, Plaintiff, JUAN JOSE ORTIZ SERNA, demands judgment against the

  Defendant, JEFF ALBERT ROOFING, INC., a Florida corporation, for the payment of all overtime

  hours at one and one-half his regular rate of pay due to him for the hours worked by Plaintiff for

  which he has not been properly compensated, liquidated damages, and reasonable attorney’s fees and

  costs of this lawsuit, and for such other and further relief as this Court may deem just and proper.

                          COUNT II: FLORIDA MINIMUM WAGE ACT

          29.     Plaintiff realleges and reavers the allegations set forth in Paragraphs 1 through 22 as

  if fully restated herein.

          30.     This count sets forth a claim for damages by Plaintiff for JA Roofing’s failure to pay

  overtime wage provisions of the Florida Constitution as implemented through the Florida Minimum

  Wage Act, Fla. Stat. § 448.110.

          31.     JA Roofing failed to pay Plaintiff in compliance with the overtime requirements of

  the Florida Minimum Wage Act as set out in Paragraphs 14, 15, and 16.

          32.     Plaintiff has performed all conditions precedent to filing this action under the Florida

  Minimum Wage Act in accordance with Fla. Stat. § 448.110(6)(a), but JA Roofing has failed to pay

  the total amount of unpaid wages or otherwise resolve the claims to the satisfaction of the Plaintiff.

          33.     As a result of JA Roofing’s violations of the Florida Minimum Wage Act as described

  in this count, the Plaintiff is entitled to recover the amount of his unpaid overtime wages in an equal

  amount as liquidated damages pursuant to Fla. Stat. § 448.110(6)(c).

          WHEREFORE, Plaintiff, JUAN JOSE ORTIZ SERNA, demands judgment against the

  Defendant, JEFF ALBERT ROOFING,INC., a Florida corporation, for the payment of all overtime

  hours at one and one-half his regular rate of pay due to him for the hours worked by Plaintiff for


                                              Page 7 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 10



  which he has not been properly compensated, liquidated damages, and reasonable attorney’s fees and

  costs of this lawsuit, and for such other and further relief as this Court may deem just and proper.

      COUNT III: WILLFUL FILING OF FRAUDULENT INFORMATION RETURNS
                               (26 U.S.C. § 7434)

          34.     Plaintiff realleges and reavers the allegations set forth in Paragraphs 1 through 22 as

  if fully restated herein.

          35.     This count sets forth a claim for damages by Plaintiff for JA Roofing’s willful filing

  of fraudulent information returns in violation of 26 U.S.C. § 7434.

          36.     With respect to the labor of Plaintiff, JA Roofing willfully filed fraudulent W-2 forms

  from at least 2014 through 2018. JA Roofing knew that Plaintiff was an employee of its business,

  for purposes of applicable tax laws under Section 530(e)(3) of the Revenue Act of 1978.

  Nonetheless, JA Roofing filed W-2 forms failing to accurately report Plaintiff’s annual earnings as

  set out in Paragraphs 18 and 19. JA Roofing filed the W-2 forms knowing and intending that these

  fraudulent filings would deprive Plaintiff of social security earnings credits and unemployment

  compensation benefits to which he was entitled.

          37.     As a result of JA Roofing’s fraudulent filing of W-2 forms, Plaintiff has suffered

  damages, including the denial of social security earnings credits and unemployment compensation

  benefits to which he was entitled.

          WHEREFORE, Plaintiff, JUAN JOSE ORTIZ SERNA, demands judgment against the

  Defendant, JEFF ALBERT ROOFING, INC., a Florida corporation, in the amount of $5,000.00,

  or the sum of actual damages sustained by the Plaintiff as a result of the fraudulent filings (for the

  years 2014 through and including 2018), and for attorney’s fees and costs pursuant to 26 U.S.C.

  §7434(b), and for all proper relief including prejudgment interest.


                                              Page 8 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 9 of 10



    COUNT IV: LIABILITY AGAINST DEFENDANT JEFF ALBERT, INDIVIDUALLY

          38.     Plaintiff realleges and reavers the allegations set forth in Paragraphs 1 through 22 as

  if fully restated herein.

          39.     Plaintiff is entitled to be paid time and one-half his regular rate of pay for each hour

  worked in excess of forty (40) hours per week during his employment with Albert within the three

  (3) year statute of limitations period between approximately July 1, 2016 and October 31, 2018.

          40.     Albert knowingly and willfully failed to pay Plaintiff at time and one-half of his

  regular rate of pay for all hours worked in excess of forty (40) hours per week.

          41.     By reason of the said intentional, willful, and unlawful acts of Albert, Plaintiff has

  suffered damages, plus he has incurred costs and reasonable attorney’s fees.

          42.     As a result of Albert’s willful violations of the FLSA, Plaintiff is entitled to liquidated

  damages.

          43.     Plaintiff is entitled to receive all social security earnings credits and unemployment

  compensation benefits to which he should have received if Albert had paid him his full wages at the

  correct hourly rate.

          44.     Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorney’s fees and costs

  incurred in this action from Albert.

          WHEREFORE, Plaintiff, JUAN JOSE ORTIZ SERNA, demands judgment against the

  Defendants, JEFF ALBERT ROOFING, INC. , a Florida corporation, and JEFF ALBERT,

  individually, for the payment of all overtime hours at one and one-half his regular rate of pay due

  him for the hours worked by him for which he has not been properly compensated, liquidated


                                               Page 9 of 10
Case 9:19-cv-81420-DMM Document 1 Entered on FLSD Docket 10/18/2019 Page 10 of 10



   damages, the sum of $5,000.00 per violation for the years 2014 through and including 2018 in

   accordance with 29 U.S.C. § 216(b) et seq., reasonable attorney’s fees and costs of suit, and for all

   proper relief including prejudgment interest.

                                    DEMAND FOR JURY TRIAL

          Plaintiff requests a trial by jury on all of the issues so triable by law.

                                                   Respectfully submitted,

                                                   CHRISTOPHER J. RUSH & ASSOCIATES, P.A.
                                                   Counsel for Plaintiff
                                                   Compson Financial Center, Suite 205
                                                   1880 North Congress Avenue
                                                   Boynton Beach, FL 33426
                                                   561-369-3331
                                                   561-369-5902 (fax)
                                                   E-mail: crush@crushlawfl.com
                                                   E-mail: eservice@crushlawfl.com

                                                   By           /s/ Christopher J. Rush
                                                          Christopher J. Rush (FBN 621706)




                                               Page 10 of 10
